Citation Nr: 1208256	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-42 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound to the right lower extremity.

2.  Entitlement to service connection for residuals of a gunshot wound to the superior gluteus muscle.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety and depression.  

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.

This matter is on appeal from decision in April and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With respect to the Veteran's service connection claim for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   Records in the file reflect diagnoses of a depression, anxiety, the residuals of a TBI, and PTSD.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the residuals of a traumatic brain injury (TBI) has been raised by the record.  Notably, in a March 2008 VA outpatient treatment record, there is an assessment that the Veteran has memory problems that are likely associated with a TBI that he suffered during combat in World War II.  The issue is therefore referred to the RO for proper appellate consideration.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having residuals of gunshot wounds to the right lower extremity and to the superior gluteus muscle, which has been attributed to wounds he suffered during active duty service.

2.  A diagnosis of PTSD has not been established based on the competent and credible evidence of record.  


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound to the right lower extremity are related to active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

2.  Residuals of a gunshot wound to the superior gluteus muscle are related to active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

3.  PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the Veteran's gunshot wound residuals, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

As for the claim for service connection for PTSD, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the June 2007 VCAA notice letter did not include the notice as to what evidence is necessary to establish service connection for PTSD.  However, the letter did include a VA Form 21-0781(Statement in Support of Claim For Service Connection for PTSD).  A completed copy of the VA Form 21-0781 was received from the Veteran in July 2007.  The Veteran's completion of the form demonstrates his understanding of the importance of identifying specific stressor events.  The Board is satisfied that the Veteran had actual knowledge of how entitlement to service connection for PTSD may be established.  Moreover, as the outcome of the appeal turns on whether a diagnosis of PTSD has been established and not the verification of a stressor, the Board finds that remanding the claim for a corrected notice would only unnecessarily delay the claim.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's VA outpatient treatment records.  His service treatment records are unavailable.  However, as was noted in its January 2008 determination of unavailability, the RO attempted to locate these records from the Veteran as well as the National Personnel Records Center on two occasions.  While a single morning report was obtained, no treatment records were located.  The Board is satisfied that a diligent effort has been made to acquire them.  

Further, the Veteran submitted statements and information regarding the nature of his active duty service.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

A VA opinion with respect to the issue on appeal was obtained in February 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of all VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's own statements and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was scheduled to testify before a Veterans Law Judge in November 2011 but failed to appear.  VA's duty to afford the Veteran an opportunity to testify has been met.  38 C.F.R. § 20.700 (2011).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In cases where the actual diagnosis of a disorder is disputed, the Court of Appeals for Veterans Claims held that the requirement of a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he has primarily characterized as PTSD, as well as residuals of gunshot wounds received in the right lower extremity and superior gluteal region.  He asserts that his injuries and his PTSD are all related to his combat participation with the 273rd Infantry Regiment of the 69th Infantry in Germany from 1944 to 1945.  

Unfortunately, the correspondence contained in the claims file from the National Personnel Records Center (NPRC) indicates that the Veteran's service records are unavailable and appear to have been destroyed in a 1973 fire at the records storage facility in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).   However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

On the other hand, in cases where a veteran has engaged in combat with the enemy while on active duty, VA shall accept lay evidence as sufficient proof service-connection of any disease or injury alleged to have been incurred in or aggravated by during active service, so long as such lay evidence is consistent with the circumstances of such service.  The Veteran's assertions may be rebutted only upon a showing of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Here, as a general matter, the evidence indicates that the Veteran's statements are consistent with the circumstances of his service, and that he should be entitled to the presumptions contained in 38 U.S.C.A. § 1154(b).  Specifically, in a May 2007 letter, he stated that he was with the 273rd Infantry when it advanced through Germany into the City of Colditz and engaged in an intense firefight before his unit took the City.  He also recalled liberating a number of allied prisoners of war following the engagement. 

The Veteran's DD-214 reflects that he was indeed assigned to Company I of the 273rd Infantry Regiment and that he received the Combat Infantryman Badge for his service.  A search for morning reports yielded only a single document from May 1945.  However, a search of open-source historical documents confirms that the 273rd Infantry Regiment (as part of 69th Infantry Division) participated in the Allied advance through southern Germany and into Colditz from 1944-1945.  It is also a matter of historical record that Colditz was a primary detention center for thousands of allied prisoners of war.  Therefore, when affording the Veteran the benefit of every reasonable doubt, the Board concludes that his statements regarding his experiences from 1944 and 1945 should be accepted as sufficient evidence absent clear and convincing evidence to the contrary.  

Residuals of Gunshot Wounds

Regarding the his claims related to gunshot wound residuals, the Veteran asserted at his VA examination in January 2008 that he was struck by an enemy bullet that ricocheted of his belt buckle and penetrated his right tibia.  He stated that he was struck again later in the superior gluteal area when trying to lift a fellow soldier.  
Since that time, he has experienced "electrical type pain" over the area of the scars.  He also stated that he has difficulty when he sits for prolonged periods of time and sometimes experiences some fecal incontinence.  

Although there were no records of treatment during active duty, the VA examiner did observe a scar approximately 5 cm in length and 2 cm in width on the medial aspect of the right lower extremity as well as another scar in the left superior gluteal cleft region.  Importantly, the VA examiner characterized both scars as residual scars from gunshot wounds.  An X-ray of his right tibia revealed a prior internal fixation.  The impression was that the wounds/disabilities shown on examination were consistent with the combat wounds described by the Veteran.

Given the Veteran's account of how these two wounds occurred, the Board notes that there no clear and convincing evidence that would refute the veracity of his statements of how he was injured.  It is true that his DD-214 does not indicate that he was wounded in-service, nor is there any indication that he received a Purple Heart Medal for his injuries.  However, the Board does not find this fact sufficient to rebut the presumption that the Veteran's statements are accurate, as is required by 38 U.S.C.A. § 1154(b).  Indeed, it is not uncommon for a DD-214 to be corrected by adding omitted information at a later date.  

Thus, while there are no service treatment records available to indicate the precise nature of the Veteran's wounds to his right lower extremity and superior gluteal region, the Board finds that these injuries are consistent with the circumstances of his service.  Moreover, there is no clear and convincing evidence to rebut the presumption that the Veteran's recollections are accurate.  Therefore, service connection for residuals of gunshot wounds to the right lower extremity and to the superior gluteal region is warranted.  

PTSD

Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

In his May 2007 lay statement, the Veteran set forth his specific allegations, maintaining that his PTSD symptoms are related to his combat experiences during World War II.  He described one event in detail.  Specifically, he stated that he was engaged in a firefight with German forces at Colditz, where he was pinned down by enemy fire.  He also recalled the names of some fellow soldiers who were killed in action.  During various psychiatric evaluations, he has also mentioned involvement in the D-Day offensive in Normandy as well as at Bastogne in the Battle of the Bulge.  Since that time, he has claimed to experience nightmares and anxiousness.  His spouse has also stated that he has experienced mood and memory problems for the entire 32 years she has known him.  

As an initial matter, as noted above, the Board has determined that the Veteran engaged in combat with the enemy, based on the information contained in his DD-214.  The Board has even determined that he suffered gunshot wounds to his right lower extremity while in combat.  Therefore, it is unnecessary to corroborate his stressors, as is typically required in order for service connection to be established, unless there is clear and convincing evidence to refute his allegations.  Compare 38 U.S.C.A. § 1154(b) and Hayes v. Brown, 5 Vet. App. 60, 66 (1993) with Stone v. Nicholson, 480 F.3d 1111 (2007) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, despite the Board's willingness to concede the veracity of the Veteran's statements, the physicians and psychiatrists who have treated him do not agree as to whether he suffers from PTSD as opposed to other acquired psychiatric and/or cognitive disorders.  Significantly, the Veteran underwent a VA psychiatric examination in February 2008 that specifically addressed his complaints.  There, he complained of periods of disorientation, although he could not recall how often this occurs.  He also ruminated on past combat experiences, although the examiner found him to be a poor historian in general and also noted that his emotional symptoms were exacerbated by a recent death in the family.  Upon examination, the Veteran exhibited a blunt affect and lethargic psychomotor activity, and also often lost his train of thought.  He also complained of recurrent intrusive and disturbing recollections of events in combat.  No hallucinations, panic attacks, suicidal or homicidal ideation or impaired impulse control were observed.  

After this examination was completed, the VA examiner concluded that the Veteran did not exhibit sufficient symptoms to warrant a diagnosis of PTSD under the DSM-IV, and instead diagnosed the Veteran with dementia along with a history of anxiety with suspected benzodiazepine dependency.  In providing this diagnosis, the VA examiner conceded that the Veteran exhibits "some isolated PTSD symptoms," but does not meet the full criteria for a diagnosis.  To the contrary, the Veteran's medical problems and dementia "can explain many of his symptoms."  Therefore, PTSD has not been shown based on this examination.  

However, the Veteran has been diagnosed with PTSD during a few outpatient psychiatric evaluations from January to March 2008.   For example, in January 2008, one physician diagnosed PTSD that was "related to combat," although this diagnosis was not attributed to any specific stressor.  In a second evaluation in February 2008, he complained of memory trouble, nightmares and a generally depressed mood.  However, while he mentioned participation in D-Day and the fighting around Bastogne, he did not mention any specific incidents, nor was the physician's diagnosis of PTSD related to any specific stressor.  

Where there is conflicting evidence of record, the Board has the responsibility of assessing and weighing the probative value of the evidence and may favor the conclusions of one medical expert over another.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Such factors the Board may consider include, but are not limited to, whether the medical conclusions are ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the conclusions are not accompanied by any rationale in support.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board has considered all the evidence of record and finds that the negative February 2008 VA examination report to be the most probative.  The Veteran does not meet the criteria for a diagnosis of PTSD.  First, unlike the outpatient physicians, the examiner's negative findings was based, in part, on psychiatric testing.  Further, and while not dispositive, the Board places value on the fact that the examiner had the benefit of reviewing the claims file, which provided him a better awareness of the Veteran's medical history as well as his claimed stressor.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  However, given the fact that the Veteran suffers from dementia, which has had an adverse effect on his memory, the examiner's opportunity to review the claims file in its entirety is significant.  

It is true that the outpatient physicians' diagnoses of PTSD cannot be discounted merely because they did not review the claims file.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran).
However, these diagnoses have been based on the recollections by the Veteran that are often vague and, in some cases, appear to be factually inaccurate.  Of particular note, the Veteran stated to a VA psychiatrist in February 2008 that he saw combat at Normandy on D-Day and during the siege of Bastogne.  However, this assertion cannot be true on its face as, according to his DD-214, he did not arrive in Europe until November 26, 1944, and almost six months after the D-Day invasion occurred.  Moreover, while a fellow soldier stated in January 2008 that the Veteran's unit was at Bastogne, he also mentioned that his unit underwent additional training in the United Kingdom prior to deployment into continental Europe.  However, the siege of Bastogne ended less than a month after the Veteran's unit arrived in the United Kingdom.  Indeed, VA examiner recognized that the Veteran was a poor historian.  

Moreover, the Board notes that the VA outpatient psychiatrists did not conclusively diagnose PTSD, but often rather diagnosed this disorder as one of many potential diagnoses.  For example, in March 2008, the psychiatrist diagnosed PTSD along with depression and dementia.  Similarly, in February 2008, the VA psychiatrist diagnosed PTSD as well as dementia versus cognitive impairment, depression and anxiety.  The fact that these psychiatric examiners diagnosed multiple disorders implies that the Veteran's psychiatric status was relatively unclear.  On the other hand, the VA examiner provided detailed rationale for his conclusion that the Veteran did not meet the criteria for a diagnosis of PTSD, which included testing data.

The Board has also considered the statements made by the Veteran, and his wife, that he suffers from PTSD as a result of his combat experiences.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

As noted above, the Board will presume that the Veteran's statements regarding in-service injuries or stressors as factual due to his combat service.  Nevertheless, neither the Veteran nor his wife is shown to be competent to diagnose psychiatric disorders, much less distinguish PTSD from other acquired psychiatric disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because PTSD is a clinical disorder that must be diagnosed according to specific medical standards, it does not involve a simple identification that a layperson is competent to make.  The assertions of the Veteran and his wife that he suffers from PTSD are found to lack competency.

Therefore, when weighing the findings of the VA examiner against the observations of the VA outpatient psychiatrists, the Board relies on the conclusions of the VA examiner in determining that the Veteran does not have a diagnosis of PTSD that has been related to a specific stressor.  Moreover, as the Board has discounted the diagnoses of the VA outpatient psychiatrists, a diagnosis of PTSD did not resolve and the Court's holdings in McClain are inapplicable.  Service connection for PTSD is not warranted.  


ORDER

Service connection for residuals of a gunshot wound to the right lower extremity is granted.

Service connection for residuals of a gunshot wound to the superior gluteus muscle is granted.

Service connection for PTSD is denied.  


REMAND

Regarding the Veteran's claims for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder other than PTSD, the Board determines that additional development is required before the claim may be adjudicated.

Specifically, the Veteran's VA treatment records indicate that he underwent an audiometric examination in May 2004 that indicated moderate to severe hearing loss bilaterally.  However, the actual tonal thresholds from that examination are not included in the claims file.  The Board notes that impaired hearing for VA purposes is established when any of the measured tonal thresholds is 40 dB or greater at any frequency from 500 to 4000 Hz, or at least three tonal thresholds are 26 dB or greater at this frequency range.  Impaired hearing may also be established when a Veteran's speech recognition scores using the Maryland CNC test are less than 94 percent.  

Thus, the Board is unable to determine whether the Veteran has impaired hearing for VA purposes without the audiometric results from the May 2004 evaluation.  This is significant, because the only other audiometric examination in the record is from the Veteran's February 2008 VA examination, where the examiner determined that the results were not reliable or suitable for VA purposes.  The May 2004 audiometric results must be obtained and incorporated into the claims file.  

Next, when asked to provide an opinion as to whether the Veteran's current hearing loss and tinnitus are related to active duty service, the examiner stated that he was unable to provide an opinion without resorting to speculation, as there are no service treatment records available.  However, as the Board has already determined that the Veteran participated in combat with the enemy, it can also be presumed that he was exposed to significant acoustic trauma while in-service.  The examiner should be asked to provide an opinion based on this presumption.  

As for the Veteran's claim for an acquired psychiatric disorder other than PTSD, the record reflects diagnoses of anxiety and depression as well as dementia.  The February 2008 VA examination sufficiently rendered an opinion explaining that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the VA examination failed to address whether the Veteran's anxiety and/or depression was attributable to his active service, to include in-service stressors.  An opinion on this question is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records from the VA Medical Center in St. Petersburg, Florida, for the period from September 2009 to the present.  

In addition to these VA treatment records, the RO should specifically obtain the tonal thresholds from all VA audiometric evaluations and incorporate them into the claims file.  The audiometric tonal thresholds from the May 2004 audiological evaluation should be specifically obtained.  

2.  Return the claims file to the VA audiological examiner who provided the opinion in February 2008 in order to provide an addendum opinion as to whether it is at least as likely as not (i.e. a 50 percent possibility or greater) that the Veteran's bilateral hearing loss and/or tinnitus was caused by or is attributable to active duty service.  In providing this opinion, the examiner should presume that the Veteran was exposed to acoustic trauma while in service, and should also consider that impaired hearing loss need not be shown during active duty, but merely that his hearing was worsened beyond what would be expected through the natural progression of the disorder.  

If the examiner that conducted the February 2008 VA examination is no longer available, the Veteran should be afforded a new examination that addresses the above question.  Rationale should be provided for all requested opinions.  If an opinion cannot be provided without resorting to mere speculation, such should be stated with a supporting explanation.

3.  Return the claims file to the VA psychiatric examiner who provided the opinion in February 2008 in order to provide an addendum opinion as to whether it is at least as likely as not (i.e. a 50 percent possibility or greater) that the Veteran's depression, anxiety, or any other acquired psychiatric disorder (other than PTSD) had its onset in-service or if otherwise etiologically related to his active service, to include in-service stressors.  In providing this opinion, the examiner should presume that the Veteran was exposed to combat in service.  

If the examiner that conducted the February 2008 VA examination is no longer available, the Veteran should be afforded a new examination that addresses the above question.  Rationale should be provided for all requested opinions.  If an opinion cannot be provided without resorting to mere speculation, such should be stated with a supporting explanation.

4.  After completion of the foregoing, readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


